 
 
I 
108th CONGRESS 2d Session 
H. R. 4974 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Meeks of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide health services for individuals assisting with the response to the terrorist attacks in New York City on September 11, 2001, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Post 9/11 Health Protection Act of 2004. 
2.FindingsThe Congress finds as follows: 
(1)On September 11, 2001, in New York City, firefighters, paramedics, emergency medical technicians, police officers, laborers, survivors, and others risked their lives far and beyond what was expected of them. They took upon themselves a burden that weighed so heavily that they still carry the repercussions almost three years later. 
(2)It is not only necessary but obligatory upon our Nation to address the health consequences from the environmental exposures these individuals experienced after the World Trade Centers disaster, which are, as demonstrated by extensive research, directly associated with significant adverse effects on health. 
(3)The dust from the disaster produced bronchial hyperactivity, persistent cough, and increased risk of asthma, as well as plausible causes of observed increase in the number of infants with lower birthweights. 
(4)Substantial research has in addition demonstrated that these individuals have an increased future risk of mesothelioma, especially those exposed to asbestos. 
(5)According to the National Institutes of Health, the attacks have confirmed a positive relationship between the intensity of their exposure to airborne pollutants and the severity of their pulmonary symptoms.. 
(6)In an article published September 5, 2003, the Agency for Toxic Substances and Disease Registry stated that The effects of 9/11 are still being felt today by all New Yorkers, and all Americans.. In that article, Dr. Frieden stated that Hundreds of thousands of people from all walks of life were in the vicinity of the twin towers when they collapsed, and were exposed to a combination of smoke, dust, and debris.. 
(7)Research has proved that the smoke and debris have been detrimental in that they have caused various health ailments such as respiratory problems, birth defects, and cancer. 
(8)Out of 10,116 firefighters, 332 have displayed persistent cough accompanied by other respiratory symptoms severe enough to require up to four weeks leave of absence. Among the firefighters without a cough, many were diagnosed with bronchial hyperactivity. 
(9)Of iron workers that were involved in cleaning and recovery, approximately 1/3 have a chronic cough, 24 percent have reported a new onset of phlegm production, and more than 17 percent have complained of a new onset of wheeze. 
(10)One of the greater health risks has been exposure to asbestos, which was found in the rubble in concentrations as high as 20 percent. This material may cause lung cancer and malignant mesothelioma. 
(11)Researchers studied 187 pregnant women, and discovered that, for women within a half mile of ground zero who inhaled the soot, pulverized glass, and other toxins, the effects were detrimental enough to result in the delivery of infants who averaged a half-pound lighter than infants of unexposed mothers, a condition known as smaller-for-gestational-age (SGA). 
(12)In the Journal of the American Medical Association, researchers of Mount Sinai Medical Center explained the pollutants as a toxic cocktail, with a potential for long-term adverse health effects. Other studies have associated the pollutants with a direct connection to heart disease and an array of chronic disorders. One example is the condition known as the World Trade Center cough; firefighters and other rescue workers have complained of this persistent respiratory illness. 
(13)According to Inter Press Service, 2.5 years after the attacks laborers are still suffering from severe breathing problems, skin rashes, nausea, depression, or anxiety. 
(14)Of emergency respondents, 80 percent have reported of having at least one respiratory symptom, such as sore throat, chest tightness, or cough and wheezing. One half complained of having problems one year later. 
(15)Dr. Rafael de la Hoz noted that, of about 150 day workers examined at Mount Sinai Medical Center, about 75 percent are suffering from upper airway diseases, and some have reported aggravated asthma or bronchial disease, back and musculoskeletal pain, or psychological problems such as post traumatic stress syndrome. 
2.September 11 Emergency Personnel Trust Fund 
(a)Additional tax on high income taxpayersSection 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(j)Additional tax on high income taxpayersThe amount determined under subsection (a), (b), (c), or (d), as the case may be, shall be increased by 1 percent of so much of adjusted gross income as exceeds $1,000,000 in the case of individuals to whom subsection (a) applies ($500,000 in any other case).. 
(b)September 11 emergency personnel trust fundSubchapter A of chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund code) is amended by adding at the end the following new section: 
 
9511.September 11 emergency personnel trust fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the `September 11 Emergency Personnel Trust Fund', consisting of such amounts as may be appropriated or credited to such Trust Fund as provided in this section or section 9602(b). 
(b)Transfers to trust fundThere are hereby appropriated to the September 11 Emergency Personnel Trust Fund amounts equivalent to the taxes received in the Treasury under section 1(j). 
(c)ExpendituresAmounts in the September 11 Emergency Personnel Trust Fund shall be available to carry out sections 317T and 409J of the Public Health Service Act.. 
(c)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end thereof the following new item: 
 
 
Sec. 9511. September 11 Emergency Personnel Trust Fund. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
3.Certain health services for individuals assisting with response to September 11 terrorist attacks in New York City 
(a)In generalPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S the following section: 
 
317T.Certain health services for individuals assisting with response to September 11 terrorist attacks in New York City 
(a)In generalFrom the September 11 Emergency Personnel Trust Fund under section 9511 of the Internal Revenue Code of 1986, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall make awards of grants or cooperative agreements for the purpose of carrying out baseline and follow-up screening and clinical examinations, and long-term health monitoring and analysis, for covered individuals who meet the eligibility criteria under subsection (d). 
(b)Covered individualsFor purposes of this section, the term covered individuals means— 
(1)emergency service personnel and rescue and recovery personnel who responded to the terrorist attacks that occurred on September 11, 2001, in New York City, in the State of New York, any time during the period of September 11, 2001, through August 31, 2002; 
(2)any other worker or volunteer who responded to such attacks, including— 
(A)a police officer; 
(B)a firefighter; 
(C)an emergency medical technician; 
(D)a transit worker; 
(E)any participating member of an urban search and rescue team; 
(F)Federal and State employees; 
(G)a person who worked to recover human remains; 
(H)a person who worked on the criminal investigation; and 
(I)any other relief or rescue worker or volunteer whom the Secretary determines to be appropriate; 
(3)a worker who responded to such attacks by assisting in the cleanup or restoration of critical infrastructure in and around; 
(4)a person whose place of residence is in the declared disaster area; 
(5)a person who is employed in or attends school, child care, or adult day care in a building located in the declared disaster area; and 
(6)any other person whom the Secretary determines to be appropriate. 
(c)Award recipient 
(1)In generalSubject to the submission of an application satisfactory to the Secretary, awards under subsection (a) shall be made only to— 
(A)the consortium of medical entities that, pursuant to the program referred to in subsection (g), provided health services described in subsection (a) during fiscal year 2003 for the personnel described in subsection (b)(1), subject to the consortium meeting the criteria established in paragraph (2); and 
(B)the separate program carried out by the New York City Fire Department. 
(2)CriteriaFor purposes of paragraph (1)(A), the criteria described in this paragraph for the consortium referred to in such paragraph are that the consortium has appropriate experience in the areas of environmental or occupational health, toxicology, and safety, including experience in— 
(A)developing clinical protocols and conducting clinical health examinations, including mental health assessments; 
(B)conducting long-term health monitoring and epidemiological studies; 
(C)conducting long-term mental health studies; and 
(D)establishing and maintaining medical surveillance programs and environmental exposure or disease registries. 
(d)Eligibility of covered individualsThe Secretary shall determine eligibility criteria for covered individuals to receive health services under subsection (a). Such criteria shall include the requirement that a covered individual may not receive services through the program under such section unless the individual enrolls in the program. 
(e)Certain program requirementsWith respect to the program under subsection (a), the Secretary shall provide for the following: 
(1)Awards under subsection (a) shall designate an amount to be available only for covered individuals who— 
(A)are active or retired firefighters of New York City; and 
(B)in responding to the terrorist attacks of September 11, 2001, provided services in the immediate vicinity of the World Trade Center. 
(2)A covered individual enrolled in the program may not receive services under the program for a period exceeding 20 years after the date on which the individual first receives services under the program, except that the Secretary may designate a longer period if the Secretary determines that a longer period is appropriate with respect to the health of covered individuals. 
(3)The program may not establish a maximum enrollment number of fewer than 40,000 covered individuals. 
(f)Authority regarding treatmentThe Secretary may, to the extent determined appropriate by the Secretary, authorize the program under subsection (a) to provide treatment services to covered individuals who have no other means of obtaining treatment. 
(g)Relation to certain programEffective on and after the date of the enactment of the Remember 9/11 Health Act, the two programs carried out pursuant to the appropriation of $90,000,000 made in Public Law 107–206 under the heading Public Health and Social Services Emergency Fund, which programs provide health services described in subsection (a) for the personnel described in subsection (b)(1), shall be considered to be carried out under authority of this section and shall be subject to the requirements of this section, except for any period of transition determined appropriate by the Secretary, not to exceed one year after such date of enactment.. 
(b)Programs regarding attack at PentagonThe Secretary of Health and Human Services may, to the extent determined appropriate by the Secretary, establish with respect to the terrorist attack at the Pentagon on September 11, 2001, programs similar to the programs that are established in sections 317T and 409J of the Public Health Service Act with respect to the terrorist attacks on such date in New York City, in the State of New York. 
4.Research regarding certain health conditions Part B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by inserting after section 409I the following section: 
 
409J.Research regarding certain health conditions of individuals assisting with response to September 11 terrorist attacks in New York City 
(a)In generalWith respect to covered individuals as defined in section 317T, the Director of NIH shall conduct or support— 
(1)diagnostic research on qualifying health conditions of such individuals, in the case of conditions for which there has been diagnostic uncertainty; and 
(2)research on treating qualifying health conditions of such individuals, in the case of conditions for which there has been treatment uncertainty. 
(b)Qualifying health conditionsFor purposes of this section, the term qualifying health conditions means adverse health conditions that are considered by the Secretary to be associated with exposure to one or more of the sites of the terrorist attacks that occurred on September 11, 2001, in New York City, in the State of New York. 
(c)Consultation with certain medical consortiumThe Secretary shall carry out this section in consultation with— 
(1)the consortium of medicine entities referred to in section 317T(c)(1); and 
(2)the firefighters department of New York City, and the union for the firefighters of such department. 
(d)Annual reportThe Director of NIH shall annually submit to the Congress a report describing the findings of research under subsection (a). 
(e)FundingAmounts in the September 11 Emergency Personnel Trust Fund under section 9511 of the Internal Revenue Code of 1986 are available to the Director of NIH for the purpose of research under this section.. 
 
